Citation Nr: 1011828	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-39 507	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
August 2007 Board decision that determined CUE did not exist 
in a May 2006 Board decision, which denied entitlement to an 
effective date prior to September 15, 1997, for the grant of 
service connection for right knee injury residuals. 


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1973 to 
January 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
upon the Veteran's motion challenging an August 2007 Board 
decision that determined CUE did not exist in a May 2006 
Board decision, which denied entitlement to an effective date 
prior to September 15, 1997, for the grant of service 
connection for right knee injury residuals.  For the 
following reasons, the motion must be dismissed. 


FINDINGS OF FACT

1.  The August 2007 Board decision denying the Veteran's 
motion for revision based on CUE as to the May 2006 Board 
decision, which denied entitlement to an effective date prior 
to September 15, 1997, for the grant of service connection 
for right knee injury residuals, is a final decision.

2.  By way of subsequent dated letters, the Veteran again 
alleged CUE in the Board's denial of an effective date prior 
to September 15, 1997, for the grant of service connection 
for right knee injury residuals, based on the same theories 
that were rejected in the May 2006 Board decision. 


CONCLUSION OF LAW

As there is a final decision on a motion for revision based 
on CUE as to the May 2006 Board decision, which denied 
entitlement to an earlier effective date for the grant of 
service connection for right knee injury residuals, the 
current motion for revision based on CUE must be dismissed 
with prejudice.  38 U.S.C.A. §§ 7104, 7252 (West 2002 & Supp. 
2009); 38 C.F.R. § 20.1409 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
and implementing regulations do not apply in this case 
because a motion based on CUE is not an application for 
benefits, but rather is a request for a revision of a prior 
decision.  As such, determinations as to the existence of CUE 
are based on the facts of record at the time of the decision 
challenged, and no further factual development would be 
appropriate.  See 38 C.F.R. §§ 20.1402, 20.1411(c); see also 
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); 
Disabled Am. Veterans v. Gober, 234 F.3d 682, 704 (Fed. Cir. 
2000), cert. denied, 532 U.S. 973, 121 S.Ct. 1605, 149 
L.Ed.2d 471 (2001).

In a May 2006 decision, the Board denied the Veteran's claim 
for an effective date prior to September 15, 1997, for the 
grant of service connection for right knee injury residuals.  
The Veteran subsequently filed a motion for revision of that 
Board decision on the basis of CUE, as provided under 38 
U.S.C.A. § 7111(a).  In a decision dated in August 2007, the 
Board found that there was no CUE in the May 2006 Board 
decision and denied the Veteran's motion.  The Veteran has 
claimed that he did not receive notice of the August 2007 
Board decision at that time, and that he first learned of 
such decision via telephone in November 2007.  Although it is 
unclear whether a copy of the August 2007 Board decision was 
mailed to the Veteran's correct address at that time, a copy 
of such decision was mailed to his current address in July 
2008.  The Veteran has indicated that he did receive a copy 
of the Board decision at that time.  Further, while the 
Veteran indicated in a November 2007 letter that he wished to 
"formally [a]ppeal" the Board's August 2007 decision, he 
has not filed an appeal with a court of competent 
jurisdiction.  As such, the August 2007 Board decision 
denying the Veteran's motion for revision of the May 2006 
Board decision based on CUE is final.  See 38 C.F.R. § 
20.1409(a).

Subsequently, including in a December 2008 letter, the 
Veteran again alleged that the Board had clearly and 
unmistakably erred in denying an effective date prior to 
September 15, 1997, for the grant of service connection for 
right knee injury residuals.  In particular, the Veteran 
asserted that he was entitled to an effective date in 1976 or 
1978 because he had not been notified of the previous denials 
of his claim and had been led to believe, by communications 
from VA, that his claim was still pending over the years.  He 
further asserted that the Board erred in its "oversight" of 
the "tactic[s]" by the agency of original jurisdiction 
(AOJ).  See also letters dated in July 2008, August 2008, and 
October 2008.  These same arguments were presented in the 
Veteran's motion to revise the May 2006 Board decision based 
on CUE, which was denied in the August 2007 Board decision.  

VA regulations pertaining to the revision of a prior Board 
decision on the basis of CUE are set forth in 38 C.F.R. §§ 
20.1400 through 20.1411.   In pertinent part, such 
regulations provide that, once there is a final decision on a 
motion under this subpart relating to a prior Board decision 
on an issue, that prior Board decision on that issue is no 
longer subject to revision on the grounds of clear and 
unmistakable error.  Subsequent motions relating to that 
prior Board decision on that issue shall be dismissed with 
prejudice.  See 38 C.F.R. § 20.1409(c).  This provision 
prevents a claimant from presenting the same challenges based 
on CUE as to a particular issue in a Board decision when 
there is a final decision on the merits of a CUE claim 
relating to that issue.  See Gober, 234 F.3d at 702.  In 
other words, once a theory of CUE in a particular decision 
has been rejected, it may not be raised again.  See Link v. 
West, 12 Vet.App. 39, 44 (1998) (where there is a final 
decision, the doctrine of res judicata prevents a claimant 
from raising the same CUE arguments more than once); Russell 
v. Principi, 3 Vet.App. 310, 315 (1992) (en banc) (same); see 
also Robinson v. Shinseki, 557 F.3d 1355, 1360-61 (Fed. Cir. 
2009) (because a CUE claim requires error to be alleged with 
some degree of specifity, each new CUE theory is independent 
for res judicata purposes and constitutes a distinct claim).

As discussed above, the Veteran's current motion based on CUE 
relates to the same issue, i.e., denial of an earlier 
effective date for the grant of service connection for right 
knee injury residuals, and is based on the same theories that 
were rejected in the August 2007 Board decision that found no 
CUE in the May 2006 Board decision as to such issue.  
Accordingly, his current motion is precluded by law and must 
be dismissed with prejudice.  See 38 C.F.R. § 20.1409(c).  
 
Moreover, to the extent that the Veteran's assertion of a 
lack of "oversight" by the Board constitutes a new 
allegation of CUE, he has not identified any specific error.  
See 38 C.F.R. §§ 20.1404(b) (allegations of error of fact or 
law must be stated clearly and specifically).  However, even 
reading the motion liberally and in context with his prior 
correspondence, it appears that the Veteran is referring to 
the letters that he received from the AOJ over the years, 
which he believes indicate that his claim was still pending.  
As explained more fully in the May 2006 and August 2007 Board 
decisions, the Board found that such letters included 
notification that the original claim and subsequent claims to 
reopen had been denied.  The Board gratuitously notes that 
there is no indication that such determination was erroneous.


ORDER

The motion based on CUE to revise the August 2007 Board 
decision that determined CUE did not exist in a May 2006 
Board decision, which denied entitlement to an effective date 
prior to September 15, 1997, for the grant of service 
connection for right knee injury residuals, is dismissed with 
prejudice. 



	                       
____________________________________________
	C. TRUEBA 
	Veterans Law Judge, Board of Veterans' Appeals

